Rowell, C. J.
The defendant, an inhabitant of the State, in the close season, shot and'killed the plaintiff’s duly licensed, registered, and collared dog while, with other dogs, it was worrying and attacking a wild deer on the defendant’s enclosed land, and thereby saved the life of the deer. The defendant says that as he was an inhabitant of the State at the time, he had such a qualified property in the deer that he had a right to kill the dog in order to protect it. But that is not so. The wild game in the State belongs to the people of the State in their collective and sovereign capacity, and not in their individual and private capacity, except so far as private ownership may be acquired therein'under the Constitution, subject to such proper regulations as the Legislature may make, the Constitution providing that the inhabitants of the State “shall have liberty in seasonable times to hunt and fowl on the lands they hold, and on other lands not inclosed,” under proper regulations to be thereafter made and- provided hy the General Assembly. It is by virtue of this “liberty,” and not otherwise, that private ownership is acquired in wild game by an inhabitant of the State on whose inclosed lands it is found; and it is thus acquired because the right to hunt thereon is exclusive in the inhabitant who holds them. Payne v. Sheets, 75 Vt. 335.
But as the defendant had no right to hunt wild deer on his inclosed land in the close season, a proper regulation of his “liberty,” he had no property in the deer that entitled him to kill the dog to protect it.

Judgment reversed, and as the valúe of the dog is agreed upon at fifty dollars, judgment for that sum is rendered for the plaintiff with costs.